DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
 Applicant's election with traverse of Group I (claims 1-15 and 16-30) in the reply filed on July 29, 2022, is acknowledged.  The restriction requirement of Group II (claims 31-33) has been withdrawn.  Claims 31-33 are addressed on the merits here within.
Drawings
Figures 1-3 (see p. 10,  ll. 16-20) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 5, 14, 15, 16, 18, 20, 25, 29, and 30 are objected to because of the following informalities:  
Claims 1, 14, 15, 29, and 30, "the electrostatic filter construction" for consistency.
Claim 2, for precision and clarity, replace the pronoun "it" with the noun represented by the pronoun "it" which is "the electrostatic filter construction" in this case.
Claim 5, "the electrodes" for consistency.
Claim 5, for precision and clarity, replace the pronoun "it" with the noun represented by the pronoun “it” which are "the electrically conducting electrodes" in this case.  
Claim 16, for precision and clarity,  replace the pronoun "they" with the noun represented by the pronoun "they" which is "the particles" in this case.
Claim 16, "different [[to]] from."
Claims 18 and 20, "the electrically conducting electrodes" for consistency.
Claim 20, for precision and clarity, replace the pronoun "them" with the noun represented by the pronoun "they" which is "the electrically conducting electrodes" in this case. [stopped here]
Claim 31, for precision and clarity, replace the possessive pronoun "its" with the noun represented by the possessive pronoun "its" which is "particles in the air flow" in this case.  
Claims 31 and 32, "the TiO2-covered electrodes" for consistency.
Claim 33, for precision and clarity, replace the pronoun "it" with the noun represented by the pronoun “it”.  
Appropriate correction is required.
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  In this case, the limitation “means for forcing the incoming air to contact” in claim 21 is applicable.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:  "mobile communication device" in claims 14, 15, 29, and 30. The limitation "mobile communication device" that is interpreted as a mobile phone is found in the specification as originally filed at p. 23, ll. 17-21 (also see ref. char. 45 in Figs. 22, 23).
Because this claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have the limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 31, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the particles" in line 2, "the path" in lines 3 and 8, "the air flow" in lines 3 and 8, "the potential" in line 6, "the charged particles" in line 6, "the direction" in line 7, and "the airflow" in line 7.  There is insufficient antecedent basis for these limitations in the claim.  The limitations were not previously recited.
Claim 1 recites the limitation "filter elements" in line 8. It is unclear if the limitation is the same as or distinct from the limitation "filter elements" recited in lines 3-4.  If the limitation is the same, consider amending as follows:  "the filter elements".  
Regarding claim 1, the phrase "an element of the photo catalytic material like TiO2" renders the claim indefinite because it unclear whether the limitations following the word like are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "the bag shaped filter elements" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Regarding claim 3, the phrase "photo catalytic material like TiO2" renders the claim indefinite because it unclear whether the limitations following the word like are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "an element photo catalytic material like TiO2" renders the claim indefinite because it unclear whether the limitations following the word like are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitations "the bag shaped filter element" in line 2, "the path" in line 3, and "the air flow" in line 3, respectively.  There is insufficient antecedent basis for these limitations in the claim.  The limitations were not previously recited.
Claim 6 recites the limitation "the air flow" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Claim 7 recites the limitation "the corona strips" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Claim 8 recites the limitation "the bag shaped filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Claim 9 recites the limitation "the bag shaped filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Claims 10, 12, and 13 each recites the limitation "the bag shaped filters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Claim 11 recites the limitations "the bag shaped filters" in line 2 and "the polarity" in line 3.  There is insufficient antecedent basis for these limitations in the claim.  The limitations were not previously recited.
Claim 16 recites the limitations "the particles" in line 3, "the charged particles" in lines 5, "the potential" in line 6, "the charged particles" in line 6, "the direction" in line 7, "the airflow" in line 7, "the charged air" in line 8, "the charged unit" in line 8, "the path" in line 9, "the air flow" in line 9, and "the photocatalytic material" in line 12.  There is insufficient antecedent basis for these limitations in the claim.  The limitations were not previously recited.
Regarding claim 16, the phrase "the photo catalytic material like TiO2" renders the claim indefinite because it unclear whether the limitations following the word like are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 17 merely recites a use, i.e., “it is used for…”, without any active, positive steps delimiting how this use is actually practiced and is indefinite.
Claim 18 recites "the bag shaped filter elements" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim because this limitation was not previously recited.
Claim 19 recites the limitation "the at least one designated UV-light source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Regarding claim 19, the phrase "photo catalytic material like TiO2" renders the claim indefinite because it unclear whether the limitations following the word like are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 19 recites the limitations "the path" and "the air flow" in line 4.  There is insufficient antecedent basis for these limitations in the claim.  The limitations were not previously recited.
Regarding claims 5 and 20, the phrase "like TiO2 or equivalent photo catalytic material" renders the claim indefinite because it unclear whether the limitations following the word like are part of the claimed invention.  See MPEP § 2173.05(d).  Consider amending as follows:  "with 2 or an equivalent photo catalytic material." 
Claim 21 recites the limitations "the charging unit" in line 2 and "the air flow" in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites the limitation "the corona strips" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Claims 18 and 20 recite the limitation "the electrodes" in lines 3 and 2, respectively.  It is not clear if the limitation is the same as or distinct from the limitation "electrically conducting electrodes" recited in claim 16 line 5.  
Claims 23 and 24 recite the limitation "the bag shaped filter" in lines 2, respectively,  There is insufficient antecedent basis for this limitation in the claims.  This limitation was not previously recited.
Claims 25, 26, 27, and 28 recite the limitation "the bag shaped filters" in lines 2, respectively,  There is insufficient antecedent basis for this limitation in the claims.  This limitation was not previously recited.
Claim 31 recites the limitations "the direction" and "the user" in lines 12.  There is insufficient antecedent basis for these limitations in the claim.  The limitations were not previously recited.
Claim 31 recites the limitation an outlet in line 12.  Claim 31 fails to recite an inlet, and it is unclear if an inlet should be considered inherent.  Furthermore, if an inlet should be considered inherent, where the inlet would be situated in relationship to the other structural limitations of the instant apparatus is also unclear.  The metes and bounds of the claim are indefinite.  To advance prosecution, an air inlet is interpreted on the merits.
Regarding claim 32, the phrase "a low pressure drop form like honeycomb, mesh, fins, pleated etc." renders the claim indefinite because it unclear whether the limitations following the word like are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 33 recites the limitation "it" in line 2.  The antecedent for the pronoun is unclear and makes the scope of the claim unclear and therefore indefinite.  Does "it" refer to the mobile filter unit or the mobile communication device recited in linking claim 31?  For examination on the merits, it is referred to as the mobile filter unit. 
Claims 1-33 are rejected under 35 U.S.C. § 112(b).
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/623797.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the pending case obvious variants to the copending application and recite “TiO2-covered electrodes in the air flow connected to opposite polarity than the high voltage unit” that is recognized as “a filter material” and “an air inlet” is recognized as an inherent feature with “an outlet for the air flow.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Allowable Subject Matter
For claim 1, as interpreted, Bergeron (US 2008170971) discloses an electrostatic filter construction (Figs. 2, 11, 12) comprising:  
- a charging unit, which charges the particles to be filtered into a first electric potential and arranged in the electrostatic filter construction in the path of the air flow before filter elements (pars [0008], [0032], [0036]-[0047]), 
- electrically conducting electrodes connected to a second electric potential different to the potential of the charged particles (par [0008], [0048]-[0049]), and 
- filter elements positioned after the charging unit in the path of the air flow (par [0008]), 
wherein each filter element has at least one designated UV-light source and an element of photo catalytic material like TiO2 (pars [0008], [0009], [0010], [0012], [0107], [0060]).
However, Bergeron fails to teach or fairly suggest said electrically conducting electrodes set substantially parallel to the direction of the airflow.  Furthermore, it would not have been obvious to one of ordinary skill in the art at the effective filing date of the current invention to set the electrically conducting electrodes substantially parallel to the direction of the airflow because none of the prior art of record discloses a motivation to configure the electrically conducting electrodes parallel to the direction of airflow.	
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
For claim 16, as interpreted, Bergeron (US 2008170971) discloses an air cleaning method, where an air flow is created and which method comprises the steps of 
- charging the particles to be filtered into a first electric potential before they enter filter elements (pars [0008], [0032], [0036]-[0047]),  
- attracting the charged particles by electrically conducting electrodes connected to a second electric potential different to the potential of the charged particles(par [0008], [0048]-[0049]), and 
- guiding the charged air through filter elements positioned after the charging unit in the path of the air flow (Fig. 2), and
- directing UV-light in or close to each filter element and placing the photo catalytic material like TiO2 close to the UV-light (pars [0008], [0009], [0010], [0107]).
However, Bergeron fails to teach or fairly suggest the method steps of attracting the charged particles by said electrically conducting electrodes set substantially parallel to the direction of the airflow and directing UV-light in or close to each bag shaped filter element and placing the photo catalytic material like TiO2 close to the UV-light.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date of the current invention to provide these steps because none of the prior art of record suggest modifications for the steps, particularly electrically conducting electrodes set substantially parallel to the direction of the airflow and bag shaped filter element.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, US 20090010801 discloses a light activated oxidizing photocatalyst air cleaner; US 5993738 discloses and electrostatic photocatalytic air disinfection; US 7160363 discloses and electrostatic filter construction which includes parallel flow electrodes, a particle filter, with a difference in electrical potential between the electrodes; US 5549735 discloses electrostatic air filter with an electrode pair having a potential difference; US 5593476 discloses corona precharger is positioned upstream of the electrodes and filter;  US 6632407 discloses a personal electro-kinetic air transporter-conditioner;  and US 6042637 discloses a personal corona discharge air purifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        October 7, 2022